Citation Nr: 1402493	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  12-08 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for bladder cancer as due to ionizing radiation exposure.

2.  Entitlement to service connection for prostate cancer as due to ionizing radiation exposure.

3.  Entitlement to service connection for a skin condition, including skin cancer, as due to ionizing radiation exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel
INTRODUCTION

The Veteran had active duty service from February 1944 to April 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Board previously remanded this matter in June 2013.  The development ordered in the June 2013 remand included preparation of a dose estimate and consideration of the claims by the Under Secretary for Benefits, in accordance with 38 C.F.R. § 3.311(c).  There has been substantial compliance with the June 2013 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's in-service radiation exposure has been estimated to be 15 rem.

2.   Bladder cancer was first diagnosed several years after the Veteran's active duty and is not causally or etiologically related to such service, including any ionizing radiation exposure.

3.  Prostate cancer was first diagnosed several years after the Veteran's active duty and is not causally or etiologically related to such service, including any ionizing radiation exposure.

4.  The Veteran has not been diagnosed with skin cancer.  

5.  A current skin condition is not related to service, including exposure to ionizing radiation in service.    
CONCLUSIONS OF LAW

1.  Bladder cancer was not incurred or aggravated in service, including as due to exposure to ionizing radiation nor may it be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.311 (2013).

2.  Prostate cancer was not incurred or aggravated in service, including as due to exposure to ionizing radiation nor may it be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.311 (2013).  

3. A skin condition, to include skin cancer, was not incurred or aggravated in service, including as due to exposure to ionizing radiation.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.311 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ, in this case the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in April 2011.  The letter informed the Veteran of what evidence was required to substantiate his claims and of the Veteran's and VA's respective duties for obtaining evidence.  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record indicates that the RO obtained all information relevant to the Veteran's claim.  The service treatment records have been obtained, as well as post-service VA and private treatment records identified by the Veteran.  The RO attempted to obtain records regarding the Veteran's exposure to radiation risk activity.  In April 2011, the NPRC advised the RO that the records are fire-related and could not be reconstructed.  In May 2011, the RO issued a formal finding of unavailability of records of exposure to radiation.  No further efforts are necessary to obtain records regarding the Veteran's participation in radiation risk activity, as such records have been determined to be unavailable. 

The Veteran was not afforded a VA examination.  However, pursuant to 38 C.F.R. § 3.311, medical opinions were obtained from the Under Secretary for Health and the Director of Compensation and Pension Service in September 2013.  The opinion considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinions stated.  Therefore, the Board finds that the information and evidence of record contains sufficient competent evidence to decide the claims and that a VA examination is not necessary.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained relevant records, and has provided an adequate examination to the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection 

The Veteran asserts that the claimed disabilities were caused by exposure to ionizing radiation in his military duties as an x-ray technician.

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic disabilities, to include malignant tumors, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506   (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

With 'chronic disease' shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  The term 'chronic disease,' whether as manifest during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 U.S.C.A. § 1101 and 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir.2013).

Service connection for conditions claimed to be due to exposure to ionizing radiation in service can be established in any of three different ways.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71   (1997).  First, there are diseases that are presumptively service connected in radiation-exposed Veterans under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d) . Second, service connection can be established under 38 C.F.R. § 3.303(d)  with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311 , if the condition at issue is a radiogenic disease.  Third, direct service connection can be established under 38 C.F.R. § 3.303(d)  by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44  (Fed. Cir. 1994).  Under Combee, VA must determine whether the disability is otherwise the result of active service. In other words, the fact that the requirements of a presumptive regulation are not met does not in and of itself preclude a claimant from establishing service connection by way of proof of actual direct causation.

If a claimant does not qualify as a "radiation-exposed Veteran" under 38 C.F.R. 
§ 3.309(d)(3)  and/or does not suffer from one of the presumptive conditions listed in 38 C.F.R. § 3.309(d)(2), the Veteran may still benefit from the special development procedures provided in 38 C.F.R. § 3.311 if the Veteran suffers from a radiogenic disease and claims exposure to ionizing radiation in service.  Under 38 C.F.R. § 3.311, "radiogenic disease" means a disease that may be induced by ionizing radiation and includes bladder cancer, prostate cancer, skin cancer, and any other cancer.  

Here, the Veteran does not qualify as a "radiation-exposed veteran" as defined in 38 C.F.R. § 3.309(d)(3), as he is not shown to have participated one of the listed radiation risk activities.  Where, as here, the Veteran is not a "radiation-exposed veteran," as defined in 38 C.F.R. § 3.309(d)(3), 38 C.F.R. § 3.311 is for consideration. 

Under the special development procedures in § 3.311(a), dose data will be requested from the Department of Defense in claims based upon participation in atmospheric nuclear testing, and claims based upon participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  38 C.F.R. § 3.311(a)(2).  In all other claims, 38 C.F.R. § 3.311(a) requires that a request be made for any available records concerning the Veteran's exposure to radiation.  These records normally include but may not be limited to the Veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service medical records, and other records which may contain information pertaining to the Veteran's radiation dose in service.  All such records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim must be denied. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, Gilbert v. Derwinski, 1 Vet. App. 49   (1990).

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

Bladder cancer

Post-service private treatment records reflect that the Veteran was diagnosed with bladder cancer in October 1983.  

In September 2013, the Director of the Post 9/11 Era Environmental Health Program reviewed the claims file and prepared a dose estimate and medical opinion.  

The opinion indicated that there was no record of a dose in the file, so a dose of 5 rem was assigned for each of the three years of service.  It was noted that the Veteran served as an x-ray technician, and this dose represented the maximum allowed annual dose for each of the three years of service.  The opinion noted that the Interactive Radioepidemiological Program (IREP) of the National Institute for Occupational Safety and Health (NIOSH) was used to estimate the likelihood that exposure to ionizing radiation was responsible for the Veteran's cancers.  The program calculated a 99th percentile value for the probability of causation of 46.51 percent for bladder cancer.  The physician who prepared the opinion concluded, in view of the above, that it unlikely that the Veteran's bladder cancer can be attributed to radiation exposure in service.    

In September 2013, the Director of Compensation and Pension reviewed the claims file and concluded, based on a review of the evidence, that there is no reasonable probability that the Veteran's bladder cancer resulted from radiation exposure in service.  

Because the opinions obtained by the VA determined that the Veteran's bladder cancer was not related to ionizing radiation exposure while in service, in order for service connection to be warranted in this case the evidence must show that his bladder cancer is directly related to his active military service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In this case, no competent medical opinion has attributed the Veteran's bladder cancer to active military service.

The Board has also considered the Veteran's lay statements regarding his radiation exposure and his bladder cancer.  While the Veteran is competent to report symptoms of bladder cancer, the Board finds that he is not competent to state that his cancer is the result of his service.  The determination of a relationship between bladder cancer and in-service radiation exposure requires medical expertise, which the Veteran is not shown to have.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).

The Veteran submitted a medical article regarding radiation risk studies in military populations.  The article does not specifically address the Veteran's situation nor provide a basis for a medical opinion of record.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998) (holding that a medical article or treatise can provide support for a claim, but must be combined with an opinion of a medical professional and be reflective of the specific facts of a case as opposed to a discussion of generic relationships); Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (finding that generic medical literature which does not apply medical principles regarding causation or etiology to the facts of an individual case does not provide competent evidence to establish a nexus between current disability and military service).  Accordingly, the Board does not assign the article significant weight. 

For the reasons set forth above, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for bladder cancer, to include as due to ionizing radiation.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).      

Prostate cancer

VA medical records reflect that the Veteran was diagnosed with prostate cancer in September 2006.  

In September 2013, the Director of the Post 9/11 Era Environmental Health Program reviewed the claims file and prepared a dose estimate and medical opinion.  The opinion indicated that there was no record of a dose in the file, so a dose of 5 rem was assigned for each of the three years of service.  It was noted that the Veteran served as an x-ray technician, and this dose represented the maximum allowed annual dose for each of the three years of service.  The opinion noted that the Interactive Radioepidemiological Program (IREP) of the National Institute for Occupational Safety and Health (NIOSH) was used to estimate the likelihood that exposure to ionizing radiation was responsible for the Veteran's cancers.  The program calculated a 99th percentile value for the probability of causation of 39.71 percent for prostate cancer.  The physician who prepared the opinion concluded that it unlikely that the Veteran's prostate cancer can be attributed to radiation exposure in service.    

In September 2013, the Director of Compensation and Pension reviewed the claims file and concluded, based on a review of the evidence, that there is no reasonable probability that the Veteran's prostate cancer resulted from radiation exposure in service.  

Because the opinion obtained by the VA determined that the Veteran's prostate cancer was not related to ionizing radiation exposure while in service, in order for service connection to be warranted in this case the evidence must show that his prostate cancer is directly related to his active military service.  Combee, supra.  In this case, no competent medical opinion has attributed the Veteran's prostate cancer to active military service.  

The Board has considered the Veteran's lay statements.  The Veteran is competent to report his prostate cancer symptoms; however, such statements are not competent evidence of a relationship to service, as the determination of a  causal relationship to service requires medical expertise, which the Veteran is not shown to have. Jandreau, supra; Davidson, supra.  

The article regarding ionizing radiation and cancer in military populations is not assigned significant probative value, as it does not specifically address the Veteran's case.  Sacks, supra; Libertine, supra.  

For the reasons set forth above, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for prostate cancer, to include as due to ionizing radiation.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).    

Skin condition, including skin cancer

Service treatment records do not reflect complaints or findings of a skin condition.  The separation examination, dated in April 1946, noted normal findings regarding the skin.

The post-service evidence of record does not reflect a diagnosis of skin cancer.  VA treatment records reflect that the Veteran has reported complaints of dry skin.  

VA treatment records reflect that the active problems listed included a non-specific rash.  A rash was noted in May 2008 and 2009.  VA treatment records dated in May 2010 reflect that the Veteran complained of dry skin and was prescribed skin moisturizer.  

In a statement dated in April 2004, the Veteran indicated that a physician who treated him in 1948 was concerned that his skin condition might be from overexposure to x-rays.  

In a statement dated in April 2011, the Veteran noted that the skin on his hands is thin and bruises easily and often.

In September 2013, the Director of the Post-9/11 Era Environmental Health Program reviewed the claims file and provided a dose estimate and medical opinion.  The reviewing physician noted that the Veteran claimed a "skin condition" and skin cancer on his hands.  The physician noted that there was no diagnosis of either in the record.  The opinion assigned a dose of 5 rem per year for each of the Veteran's three years in service.  The opinion noted that the Veteran served as an x-ray technician, and this dose represents the maximum allowed dose for each of three years of active service.  

The opinion noted that there is no diagnosis of skin cancer in the record, so the Interactive Radioepidemiological Program (IREP) was not used to calculate the probability of causation.  It was noted that skin damage due to radiation is known to occur, acutely, at doses of 6 to 8 Gray (600 to 800 rem).  The opinion indicated that the total assigned dose of 15 rem is far below threshold.  The reviewing physician concluded that it is unlikely that a skin condition (also claimed as skin cancer) can be attributed to radiation in service.  

In September 2013, the Director of Compensation and Pension reviewed the claims file and concluded, based on a review of the evidence, that there is no reasonable probability that a skin condition, including skin cancer, resulted from radiation exposure in service.  

In this case, there is no record indicating that the Veteran was ever diagnosed with skin cancer.  Accordingly, service connection may not be granted for skin cancer.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992)  ("Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability").

The Compensation and Pension service opinion concluded that the Veteran's radiation exposure of 15 rem is far below the dose of radiation which causes skin damage.  In addition, there is no evidence linking any other diagnosed skin condition, such as a rash, to the Veteran's radiation exposure in service.  The Veteran is competent to describe a rash, dry skin, or bruised skin, but he is not competent to provide an opinion linking any skin condition to radiation exposure as an x-ray technician during service.  Jandreau, supra; Davidson, supra.   

For the reasons set forth above, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a skin condition, to include skin cancer, to include as due to ionizing radiation.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Service connection for bladder cancer is denied.

Service connection for prostate cancer is denied.

Service connection for a skin condition, including skin cancer, is denied.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


